Case: 6:19-cv-00305-REW Doc #: 1-2 Filed: 12/23/19 Page: 1 of 31 - Page ID#: 7



                        AFFIDAVIT OF SHAWN W. ROGERS

      I, Shawn W. Rogers, a Special Agent with the Drug Enforcement Administration

                                              as follows:

                                  INTRODUCTION

      1.     This Affidavit is made in support of a complaint for civil forfeiture of the

following properties:

      A) $640,754.79 SEIZED FROM DAVID BRUCE COFFEY, CITIZENS FIRST
         BANK CHECKING ACCOUNT # XXX463;

      B) 2014 MERCEDES-BENZ GL450, VIN 4JGDF7CE4EA286609, SEIZED
         FROM DAVID BRUCE COFFEY AND CHARLSEY RENEE COFFEY;

      C) 2014 MERCEDES-BENZ GL450, VIN 4JGDF7CE6EA306150,SEIZED
         FROM DAVID BRUCE COFFEY AND CHARLSEY RENEE COFFEY;

      D) $9,150.00 IN UNITED STATES CURRENCY SEIZED FROM DAVID
         BRUCE COFFEY;

      E) $100,296.83 SEIZED FROM DAVID BRUCE COFFEY, CITIZENS FIRST
         BANK CHECKING ACCOUNT # XXX679;

      F) $256.20 SEIZED FROM DAVID BRUCE COFFEY AND CHARLSEY
         RENEE COFFEY, CITIZENS FIRST BANK CHECKING ACCOUNT #
         XXX378;

      G) $40,396.75 IN UNITED STATES CURRENCY SEIZED FROM COFFEY
         FAMILY MEDICAL CLINIC;

      H) $168,991.67 AND $322,350.70 SEIZED FROM COFFEY FAMILY
         MEDICAL CLINIC, CITIZENS FIRST BANK CHECKING ACCOUNT #
         XXX449;

      I) $26,901.33 SEIZED FROM COFFEY FAMILY MEDICAL CLINIC,
         REGIONS BANK CHECKING ACCOUNT # XXX840;

      J)                                        S FAMILY
           PHARMACY, CITIZENS FIRST BANK CHECKING ACCOUNT #
           XXX813;

      K)
Case: 6:19-cv-00305-REW Doc #: 1-2 Filed: 12/23/19 Page: 2 of 31 - Page ID#: 8



            PHARMACY, CITIZENS FIRST BANK DEPOSIT ACCOUNT # XXX355;

       L) $48,913.46 SEIZED FROM BRANDON L. COFFEY AND LAUREN A.
          COFFEY, CITIZENS FIRST BANK CHECKING ACCOUNT # XXX535;
          and

       M) $48,191.16 AND $795.16 SEIZED FROM LIFE CHOICES WELLNESS,
          FIRST NATIONAL BANK CHECKING ACCOUNT # XXX687.

       2.     The above-identified properties (1) are proceeds of or facilitated the

distribution of controlled substances in violation of 21 U.S.C. §§ 841(a)(1) and 846 and

(2) represent proceeds of or were involved in money laundering in violation of 18 U.S.C.

§§ 1956 and 1957.

       3.     This Affidavit sets forth the factual basis for civil forfeiture of certain

properties, but does not attempt to detail all of the evidence uncovered in the broader

investigation of Coffey Family Medical Clinic (CFMC) and related individuals.

                                AGENT BACKGROUND

       4.

assigned to the London, Kentucky, Resident Office. I have been a Special Agent since

August 2015 and am empowered by law to conduct criminal investigations. My duties

since joining DEA have consisted of investigating Drug Trafficking Organizations



laundering, fraud, and firearms offenses. I have received training from DEA regarding

the investigation of such offenses and have participated in investigations involving the

distribution of cocaine, methamphetamine, heroin, pharmaceuticals, and numerous

controlled substances.

       5.     Prior to my employment with DEA, I was employed as a Correctional

                                              2
Case: 6:19-cv-00305-REW Doc #: 1-2 Filed: 12/23/19 Page: 3 of 31 - Page ID#: 9



Officer with the Bureau of Pri                                        years. During my

employment with BOP, I participated in investigations of the trafficking of controlled

substances such as marijuana, heroin, and cocaine, inside a correctional institution. I

have received training in criminal law, constitutional law, rules of evidence, and

identifying the techniques in which criminal organizations exploit security measures.

       6.     During my employment with DEA, I have engaged in or contributed to

investigations involving the seizure of controlled substances, as well as the seizure of



possession, and distribution of controlled substances. Through these investigations, my

training and experience, and conversations with other experienced agents and law

enforcement personnel, I have become familiar with the methods used by traffickers to

smuggle and safeguard narcotics, to distribute narcotics, and to collect and launder

related drug proceeds. Additionally, I am aware of the tactics utilized by physicians

involving the improperly prescribing of controlled substances.

       7.     My knowledge of these tactics includes but is not limited to the following:

              a.     In the operation of a diverted pharmaceutical distribution system,

the pharmaceuticals are produced legally in the United States and foreign countries and

are first sold to wholesale distributors in the United States. The wholesale distributors

then resell the pharmaceuticals to pharmacies who dispense them to persons who are

prescribed the medication by a licensed practitioner. Although the pharmaceuticals are

sometimes diverted by theft, the majority are diverted through illegal acts on the part of

practitioners and/or the person to whom they are prescribed, or a combination of the two.


                                             3
Case: 6:19-cv-00305-REW Doc #: 1-2 Filed: 12/23/19 Page: 4 of 31 - Page ID#: 10



              b.      In cases involving the large-scale diversion of pharmaceuticals,

unethical and illegal acts on the part of practitioners is essential. I am aware that these

practitioners usually operate from behind the veil of a medical practice whose purpose



pain clinics usually, but not always, operate on a cash-only (or cash-equivalent, such as

money orders and pre-paid debit cards) basis and do not accept insurance, Medicare, or

Medicaid. Often persons with little or no medical experience own these clinics, either

directly or through a silent-partner model, and employ unethical practitioners to further

the enterprise. Additionally, pain clinics tend to accept, service, and, in many instances,

cater to patients traveling from great distances (several states removed from the location

of the pain clinic), in addition to serving local patients.

              c.      Pain clinics almost always require Magnetic Resonance Imaging

( MRI ) as supporting documentation for each patient, but otherwise make little or no

attempt to contact prior doctors of any patient in order to obtain any prior medical

history and/or records. Pain clinics often conduct urinalysis drug screens or blood tests to

determine if a patient has used any drug besides the prescribed medication. These tests

tend to be cursory and can be easily tampered. Pain clinics that operate in this manner

essentially offer only narcotic therapy usually providing prescriptions of oxycodone in

varying short-release formulations. Pain clinics typically do not offer physical therapy or

other non-narcotic options for the treatment of pain and often document having

counseled each patient on issues such as weight loss and smoking cessation, which

counseling is, at best, cursory.


                                               4
Case: 6:19-cv-00305-REW Doc #: 1-2 Filed: 12/23/19 Page: 5 of 31 - Page ID#: 11



              d.      The operation of a pain clinic for the purpose of diverting

pharmaceuticals, and ultimately for the profit of the owners, requires the practitioners to



responsible practitioners, through their training and experience, would otherwise

recognize. Through talking with law enforcement personnel involved in this

investigation, knowledge of expert opinions gained in other investigations, and the

admissions of practitioners prosecuted or investigated by the DEA, I have learned that

these red flags include, but are not limited to the following:

                   Patients who travel long distances, often from another state, to visit a
                   particular doctor;

                   Groups of people traveling together to visit the particular doctor;

                   A single person paying for numerous people to see the doctor (i.e., use
                   of

                   Patients requesting certain drugs or combinations of drugs;

                   Inappropriate drug screens and pill counts; and

                   Parking lot full of people waiting to get in to the pain clinic.


       8.     In addition, I have learned through my training, experience, and

knowledge of previous federal cases



are not limited to the following:

                   Widely prescribing large volumes of controlled substances;

                   A cursory physical exam or no physical exam at all;


                                               5
Case: 6:19-cv-00305-REW Doc #: 1-2 Filed: 12/23/19 Page: 6 of 31 - Page ID#: 12



                 Seeing a high patient volume;


                 symptoms, including level/extent of pain, related to the alleged malady;

                 Physician or other clinic personnel directing patients to particular
                 pharmacies for filling prescriptions;

                 The issuance of prescriptions to individuals that exhibit signs that the
                 patient is either delivering the drugs to others and/or abusing the drugs;

                 Lack of bona fide treatment plan;

                 Routinely prescribing combinations of controlled substances that pose a
                 danger to patients;

                 Controlled substances prescribed at intervals inconsistent with
                 legitimate medical treatment; and

                 No logical relationship between the drugs prescribed and treatment of
                 the alleged condition.

       9.     This Affidavit is based on information obtained through my own

investigation of these matters as well as information provided to me by other federal,

state, and local law enforcement officers who have participated in this investigation. I

am familiar with all aspects of the investigation.

                               LEGAL BACKGROUND

       10.    Pursuant to 21 U.S.C. § 841(a)(1), it is a criminal offense for any person to

knowingly or intentionally distribute or dispense a controlled substances except as



purpose by an individual practitioner acting in the usual course of his professional

                                     n order purporting to be a prescription that is not

issued in the usual course of professional treatment is not a valid prescription. A

                                             6
Case: 6:19-cv-00305-REW Doc #: 1-2 Filed: 12/23/19 Page: 7 of 31 - Page ID#: 13



physician violates the authority to prescribe controlled substances pursuant to 21 U.S.C.

§ 841(a)(1), et seq., when the controlled substances is not being used for the treatment of

a patient but rather for the purpose of assisting in the maintenance of a drug habit or the

dispensing of controlled substances for other than a legitimate medical purpose. Pursuant

to 21 C.F.R. § 1306.07(a), a practitioner may administer or dispense directly (but not

prescribe) a narcotic drug listed in any schedule to a narcotic drug dependent person for

the purpose of maintenance or detoxification treatment if the practitioner meets both the

following conditions: (1) the practitioner is separately registered with DEA as a narcotic

treatment program, and (2) the practitioner is in compliance with DEA regulations

regarding treatment qualifications, security, records, and unsupervised use of the drugs

pursuant to the Drug Abuse Prevention and Control Act, 21 U.S.C. § 801, et seq.

       11.

to be effective must be issued for a legitimate medical purpose by an individual

practitioner acting in the usual course of his professional practice. The responsibility for

the proper prescribing and dispensing of controlled substances is upon the prescribing

practitioner, but a corresponding responsibility rests with the pharmacist who fills the

prescription. An order purporting to be a prescription issued not in the usual course of

professional treatment or in legitimate and authorized research is not a prescription

within the meaning and intent of section 309 of the Act (21 U.S.C. § 829) and the person

knowingly filling such a purported prescription, as well as the person issuing it, shall be

subject to the penalties provided for violations of the provisions of law relating to




                                              7
Case: 6:19-cv-00305-REW Doc #: 1-2 Filed: 12/23/19 Page: 8 of 31 - Page ID#: 14



       12.    Relevant to the complaint, a person violates 18 U.S.C. § 1956 when he or

she knowingly conducts a financial transaction with proceeds of a specified unlawful

activity with specific intent to promote the unlawful activity; conceal or disguise the

source, origin, nature, ownership, or control of the proceeds; evade reporting

requirements; or evade taxes. A person violations 18 U.S.C. § 1957 when he or she

engages or attempts to engage in a monetary transaction with the proceeds of a specified

unlawful activity in an amount greater than $10,000, by, through, or to a financial




                         BACKGROUND ON INVESTIGATION

       13.    The DEA, Tennessee Bureau of Investigation ( TBI ), Pulaski County

                 and Lake Cumberland Drug Task Force, have identified a physician

known to law enforcement as David Bruce Coffey, MD, hereinafter referred to as Bruce

Coffey, facilitating the distribution of controlled substances to drug traffickers operating

in southeastern Kentucky. Bruce Coffey operates CFMC with his sons Brandon Coffey,

MD; and David Alex Coffey, MD, hereinafter referred to as Alex Coffey. Beginning in

2016, Daniel McCollum began operating CFMC in close coordination with Bruce

Coffey. Additionally, law enforcement has identified Evelyn Faye Smith, NP; Colton

Lowe, PA; and Dillon Gibson, PA, as practitioners who worked under the direction of

Bruce Coffey. It is the belief of law enforcement that the aforementioned individuals

have been involved in a conspiracy to dispense Schedule II and III controlled substances,

and are ultimately responsible for millions of Schedule II controlled substances being


                                             8
Case: 6:19-cv-00305-REW Doc #: 1-2 Filed: 12/23/19 Page: 9 of 31 - Page ID#: 15



prescribed illegitimately to Kentucky and Tennessee patients.

       14.    Additionally, I believe it is important to note for the purpose of references

made throughout this Affidavit, that Bruce Coffey, Brandon Coffey, and Alex Coffey

operate Suboxone clinics    that is, medical practices purporting to provide substance-

abuse treatment in conjunction with prescribing buprenorphine (Suboxone)        in the

Eastern District of Tennessee. These Suboxone clinics include Life Choices Wellness

Clinic located in Oneida, Tennessee, operated by Brandon and Alex Coffey, and NUME

Med Spa, operated by Bruce Coffey.

       15.    Throughout this investigation, law enforcement has been made aware of



law enforcement identified a sign inside CFMC that stated that David Bruce Coffey has

a financial                                                         corroborated that the

business was owned by David Bruce Coffey and Mark Byrd. Byrd is the pharmacist and

his name appears on a sign posted on the front of the pharmacy.

       16.    Law enforcement knows, both through direct observation and through



pharmacists must report prescriptions they fill, that there are CFMC patients, including

those from Kentucky, filling their CFMC controlled-

                                                                                  Family

Pharmacy, law enforcement believes that many Kentucky patients filled prescriptions at

                                   other pharmacies (including several in Kentucky)

declined filling CFMC prescriptions and because filling the prescription at a Tennessee


                                             9
Case: 6:19-cv-00305-REW Doc #: 1-2 Filed: 12/23/19 Page: 10 of 31 - Page ID#: 16




 (Kentucky All- Schedule Prescription Electronic Reporting).

        17.       Through this investigation, law enforcement has identified DTOs operating

 in the Pulaski County, McCreary County, and Russell County areas of southeastern

 Kentucky. These DTOs have diverted Schedule II and III pharmaceuticals primarily

 prescribed by Bruce Coffey and Brandon Coffey. The investigation has further

 determined that DTOs were using CFMC as their primary source of supply.

                                   Interviews with CFMC Staff

        18.       This investigation has included numerous interviews of witnesses who

 have direct knowledge of the activities surrounding CFMC. These interviews include,

 but are not limited to, clinic staff, patients, known drug traffickers, and pharmacists who

 have directly interacted with CFMC. Law enforcement believes interviews obtained

 throughout this investigation have shown that CFMC operates to make money by writing

 illegitimate prescriptions to high volumes of patients while trying to maintain the

 appearance of a legitimate practice.

        19.       Information obtained from CFMC staff, one of whom began working for

 Bruce Coffey in 2009, reported that Bruce Coffey provided pre-signed prescriptions for

 controlled substances for distribution to patients when he was not in the clinic. If the

 staff ran out of pre-signed prescriptions, a staff member would take blank prescriptions

 to Bruce Coffey at his farm, where the staff member observed him signing the

 prescriptions.

        20.       One staff member who worked at CFMC and NUME Med Spa, a


                                              10
Case: 6:19-cv-00305-REW Doc #: 1-2 Filed: 12/23/19 Page: 11 of 31 - Page ID#: 17



 Suboxone clinic, stated that Bruce Coffey gave specific instructions not to allow

 authorities to review patient records. If DEA came to the clinic when he was not there,

 they were instructed to call him and he would sneak in the back door. She also reported

 that nurses entered patient assessments into electronic medical charts and used Bruce



        21.

 see approximately 200 patients a day. Through undercover visits, described below,

 investigators learned that cash paying patients were charged $250 for their initial visit to

 the clinic and $88 for subsequent visits.

        22.    To corroborate information gleaned in the interviews of CFMC staff, I

 obtained information from four airlines and compared it to data obtained from Kentucky

 and Tennessee prescription monitoring programs and found that controlled substances

 were prescribed by Bruce Coffey, Alex Coffey, and Brandon Coffey on dates they had

 traveled outside of Tennessee.

        23.    Two Kentucky pharmacists were interviewed during the investigation of

 CFMC. John Simkins, owner and operator of Somerset Pharmacy, had previously



 received calls daily from people w

 only filled those prescriptions for his established customers. Simkins also reported that a

 prescription written by Brandon Coffey was presented to him and when he checked the

 DEA number, it belonged to Bruce Coffey, not Brandon.

        24.    Dale Withers is a Pulaski County pharmacist who had previously contacted


                                              11
Case: 6:19-cv-00305-REW Doc #: 1-2 Filed: 12/23/19 Page: 12 of 31 - Page ID#: 18




 approximately 2014-2015. Withers sometimes had to contact CFMC to obtain a

 diagnostic code on their prescriptions, and the code was usually chronic pain. Withers

 has overheard patients say they go to CFMC because other doctors will not give them

 what they want. Withers advised that red flags are raised by CFMC prescriptions

 because of the quantity of controlled substances prescribed and its practice of writing 14-

 day supplies.

        25.      Current and former patients of CFMC were also interviewed in the course

 of this investigation. In August 2017, Oneida (Tennessee) Police conducted a traffic stop

 of Curtis Colyer, who stated he was on his way to an appointment with Bruce Coffey. He

 was in possession of more than 40 grams of crystal methamphetamine, an oxycodone

 tablet, and a bottle of urine. He stated that he has been seeing Bruce Coffey every two

 weeks for 10 years; he was receiving prescriptions for 56 oxycodone 15 mg pills and

 blood pressure medication at each visit.

        26.      In December 2017, Carl Creech was interviewed after he was arrested for

 drug trafficking and a check of KASPER revealed that he was filling prescriptions for

 hydrocodone written by Bruce Coffey. Creech said that he had been a patient of Bruce

 Coffey for approximately 18 months, and he admitted that he has diverted some of the

 controlled substances prescribed by Coffey. He has never been subjected to a pill count

 at CFMC, and on at least one visit, he was informed that he failed a drug screen but he

 still received his prescription on that visit. Creech indicated that he has observed patients

 come to CFMC with other peo


                                              12
Case: 6:19-cv-00305-REW Doc #: 1-2 Filed: 12/23/19 Page: 13 of 31 - Page ID#: 19



 prescription for a controlled substance signed by Bruce Coffey even though he was not

 seen by Bruce Coffey that day.

        27.    In January 2018, investigators interviewed Michael Jackson, a former

 patient of Bruce Coffey and CFMC. Jackson had an extensive medical history, and on

 his first visit he told Bruce Coffey he had a hernia. Bruce Coffey did not inquire about

 his medical history, did not address his problem with the hernia, and prescribed pain

 medication and gabapentin, a medication used to prevent and control seizures and relieve

 nerve pain.

        28.    In March 2018, I interviewed Teresa Couch and her husband, Hurlan

 Couch, both of whom reported being patients of Bruce Coffey. Teresa advised that

 Bruce Coffey told her that he does various procedures, e.g., X-rays, drug screens, and




 Pharmacy.

        29.    The patients interviewed also described that there were long lines of people

 and wait times at CFMC. They indicated that they had knowledge of medication

 prescribed by CFMC practitioners being diverted. The patients also noted that a number

 of the patients vising CFMC appeared to be from out of state based on seeing vehicles

 with tags from Kentucky and other states.

                   Controlled Visits to Coffey Family Medical Clinic

        30.    Law enforcement has conducted approximately 10 undercover (UC)

 operations at CFMC. During this time, law enforcement has observed approximately 100


                                             13
Case: 6:19-cv-00305-REW Doc #: 1-2 Filed: 12/23/19 Page: 14 of 31 - Page ID#: 20



 vehicles parked at CFMC, approximately six-hour wait times, hand-to-hand drug

 transactions, and suspected DTOs operating on the grounds of CFMC. On three separate

 occasions, law enforcement observed a suspected DTO leader

          talking to three individuals in the CFMC parking lot while the clinic was

 operating. Based on further information described below, I believe that DTO Leader was

 instructing these individuals about getting prescriptions for controlled substances from

 CFMC.

        31.    On August 3, 2017, TBI SA Chris Ramage, acting in an UC capacity,

 visited CFMC. SA Ramage overheard DTO Leader talking to several other patients

 about what to say to the doctor to receive their desired prescriptions. SA Ramage was



 examination and advised that CFMC has to do other forms of medicine (i.e., non-

                                                         -                     -day

 prescription for 56 hydrocodone 10 mg and 90 gabapentin 400 mg and further advised

 SA Ramage that CFMC almost never does pill counts.

        32.    SA Ramage returned to CFMC for three more visits. On August 17, 2017,

 he waited seven hours to be seen by Brandon Coffey, who he saw for approximately 50

 seconds, and was given a prescription for 56 hydrocodone 10 mg. While he waited, SA

 Ramage had a conversation with DTO Leader and he heard a woman tell DTO Leader



                                                                          DTO Leader a

 white prescription bag. SA Ramage observed other patients giving DTO Leader their


                                             14
Case: 6:19-cv-00305-REW Doc #: 1-2 Filed: 12/23/19 Page: 15 of 31 - Page ID#: 21



 bags of prescriptions. On his third visit, he overheard DTO Leader discussing another

 patient who may not make her appointment that day, another indicator that he is

 involved in sponsoring patients. SA Ramage was seen by Bruce Coffey for about 20

 seconds on his third visit, and by Brandon Coffey for 65 seconds on the fourth visit. He

 received prescriptions for 56 hydrocodone 10 mg both visits.

                                Prescription Monitoring

       33.    Since the inception of this investigation, law enforcement has PMP records

 in Kentucky and Tennessee to track the number of controlled substances dispensed by

 Bruce Coffey. The PMP data indicate that Bruce Coffey prescribed more than 4,900,000

 dosage units of Schedule II controlled substances from January 2010 to March 2018.

       34.    Based on previous training and experience involving distribution amounts

 of controlled substances, law enforcement believes these are inordinately high amounts

 of controlled substances dispensed by Bruce Coffey. This number does not include

 prescriptions written by other practitioners at CFMC.

       35.    Of the total Schedule II controlled substances Bruce Coffey prescribed in

 this period, approximately 1,042,795 (21%) were prescribed to individuals with

 addresses in McCreary County, Kentucky. Based on search results from the U.S. Census

 website (http://www.census.gov), the 2010 census counted 18,306 residents of McCreary

 County, including children. From review of public sources, including Google search

 results, and discussion with local law enforcement, I know there are several

 family/general practitioners located in McCreary County.




                                            15
Case: 6:19-cv-00305-REW Doc #: 1-2 Filed: 12/23/19 Page: 16 of 31 - Page ID#: 22




        36.    A former CFMC patient who was interviewed for this investigation



 Pharmacy. Another Bruce Coffey patient, who was arrested for diverting his prescribed

 controlled substances, reported seeing patients giving away or selling their medication in

 the parking lot; he also reported waiting up to two hours to get his prescriptions filled at



 outside CFMC. Byrd and his staff should have observed all of

 witnessed by SA Ramage on his UC visits and by the patients that were interviewed as

 part of this investigation.

        37.

 show instances of individuals, including Kentucky residents, who paid out of pocket,



 CFMC, while a third-party provider (e.g., insurance or government program) was billed

 for another controlled substance prescription from CFMC on the same date. One

 example is a patient from Somerset, Kentucky who paid cash for alprazolam (a

 benzodiazepine known by its trade name Xanax), and used insurance to get

 hydrocodone, both prescribed by Bruce Coffey. I know from my training, experience,

 and consultation with medical experts that taking a benzodiazepine with an opioid

                                                                                     -party

 provider.

        38.    Ordering data from pharmaceutical distributors is compiled and stored in


                                              16
Case: 6:19-cv-00305-REW Doc #: 1-2 Filed: 12/23/19 Page: 17 of 31 - Page ID#: 23



 the Automated Reporting Consolidated Ordering System (ARCOS) maintained by DEA.



 dosage units of oxycodone. According to the Tennessee PMP records for the same

 period

 prescribed by Bruce Coffey alone.

          39.   Information obtained from the ARCOS database indicates the national

 average, as well as the average by state, of oxycodone dispensed by pharmacie



 average, and four times the national average.

          40.   In April 2016, Cardinal Health, a pharmaceutical distributor that supplied

                                          Pharmacy, conducted a site visit. The

 Investigator Site Report documents that Mark Byrd acknowledged his pharmacy

 dispenses a high percentage of controlled substances. He attributed that to the fact that

 he is located next to CFMC. Byrd also acknowledged that he sees a considerable number

 of Kentucky patients because Oneida is a border city with Kentucky. However, he also

 stated that he only fills controlled substance prescriptions for Kentucky patients that are

 written by Bruce Coffey, a fact controverted by Tennessee PMP records. Finally, the



 so that he could properly vet Kentucky patients.

          41.   Despite the Cardinal Health site visit, the Tennessee PMP data found no

 significan

 substances to Kentucky patients. In fact, in 2017 its orders of oxycodone increased.


                                              17
Case: 6:19-cv-00305-REW Doc #: 1-2 Filed: 12/23/19 Page: 18 of 31 - Page ID#: 24



                                   Life Choices Wellness

        42.    Life Choices Wellness Clinic was a business operating as a substance-

 abuse treatment center. Brandon Coffey and Alex Coffey, both medical doctors

 authorized by DEA to prescribe buprenorphine, operated Life Choices. An investigation

 initiated by Tennessee Bureau of Investigation has resulted in evidence that Life Choices

 was unlawfully prescribing and/or dispensing buprenorphine, a Schedule III narcotic

 controlled substance for use in maintenance and detoxification treatment.

        43.    The TBI investigators were contacted by DEA after it received complaints

 from pharmacists in Tennessee and Kentucky about the high volume of prescriptions for

 buprenorphine written by Brandon Coffee and Alex Coffey. Law enforcement in

 Kentucky has identified approximately 10 patients of Brandon Coffey who were

 diverting buprenorphine. A confidential source provided information to DEA that the

 source accompanied a friend on a visit to a Suboxone clinic in Oneida, Tennessee.

 KASPER records verified that the friend was a patient of Brandon Coffey. The CS stated

 that Life Choices prescribed buprenorphine without requiring counseling or drug testing;

 the friend exchanged urine with other individuals in case they were subjected to drug

 testing, and the friend paid cash for the visits to Life Choices.

        44.    From September 2017 through May 2018, TBI and DEA conducted

 undercover operations at Life Choices. Two different undercover agents made visits to

 Life Choices posing as patients. During these visits, agents observed numerous red flags.

 For example, in September 2017, a TBI undercover agent went to Life Choices to enroll

 in the Suboxone program. He was advised that the fee for the initial visit was $120 with


                                              18
Case: 6:19-cv-00305-REW Doc #: 1-2 Filed: 12/23/19 Page: 19 of 31 - Page ID#: 25



 three weekly follow-up visits for $90 each. If he was in compliance with office policies

 after four visits, he could come once a month for $330. The UC reported irregularities

 with the urine testing   it appeared as if specimens were collected but not tested in a

 timely manner. He was advised by Dr. James Robert Landon that Life Choices did not

 require proof of attending a drug treatment program because they worked on the honor

 system. Without performing a medical examination, Dr. Landon prescribed a one-week

 supply of Suboxone in the amount requested by the UC. After several pharmacies in



 Choices directed him to a pharmacy in Anderson County, Tennessee          a 50-minute drive

 from Life Choices    that filled the prescription.

        45.    The UC returned to Life Choices several times to obtain Suboxone. On

 some visits he was provided with an adulterated substance containing Suboxone to make

 it appear he was using his prescriptions. He was given prescriptions on each visit, despite

 the fact that he stated he was not attending counseling. On one occasion, Dr. Landon

 asked if he wanted to increase his dosage. On his fourth visit, the UC was told that his

 prescriptions could be called in for an additional fee and if he used a credit or debit card.

 On at least one visit, he was not seen by a doctor, he received a three-week supply of

 Suboxone for a fee of $270, a staff member told him that Dr. Landon was not there to

 sign a prescription, and she called it in to the pharmacy using the DEA information of

 Dr. Landon. Both UCs also saw Brandon Coffey at the clinic. He regularly gave them

 prescriptions for Suboxone without performing a medical evaluation, within one minute

 of seeing them, and without regard to drug screens.


                                              19
Case: 6:19-cv-00305-REW Doc #: 1-2 Filed: 12/23/19 Page: 20 of 31 - Page ID#: 26



        46.    Investigators also performed surveillance of Life Choices and conducted

 interviews of a patient and another witness of activities at the clinic. Investigators

 observed numerous vehicles in the parking lot of the clinic with Kentucky tags and

 people waiting outside of the clinic. In their interviews, the witnesses indicated that

 Brandon Coffey does not conduct any physical examination and stops by the

 examination for less than a minute during visits. The witnesses expressed knowledge of

 diversion of controlled substances prescribed by Life Choices.

                                     Financial Analysis

        47.    Financial records obtained from Citizens First Bank as part of this

 investigation show that David Bruce Coffey opened account number xxx449 in the name

 of Coffey Family Medical Clinic, P.C. using an address of P.O. Box 4729, Oneida, TN

 37841. As of May 11, 2016, the authorized signors were Bruce Coffey, Charlsey Renee

 Coffey, and Daniel A. McCollum. The authorized signors have changed through the

 lifetime of the account; however, Bruce Coffey was the only consistent authorized signor

 since the opening of the account.

        48.    Account records were reviewed from January 2012 through December

 2017. During this period, deposits totaled over $22,000,000, which included at least

 $18,000,000 of payments from third-party providers (e.g., insurance companies or

 government insurance programs) and out-of-pocket patient payments. During this

 timeframe, checks and electronic transfers from the account included payments as

 summarized below:




                                              20
Case: 6:19-cv-00305-REW Doc #: 1-2 Filed: 12/23/19 Page: 21 of 31 - Page ID#: 27



                      Payee                Approximate total disbursements
                                                from account xxx449
          Bruce Coffey                              $1,500,000
          Charlsey Coffey                               $85,000
          Electronic Transfers to Bruce               $1,000,000
          a
          xxx378
          Electronic Transfers to Bruce                $100,000
          a
          xxx458
          Brandon Coffey                                $40,000
          Ashlee Coffey                                 $20,000



       49.     A federal seizure warrant was served on Citizens First Bank account

 xxx449 in June 2018 and $168,991.67 and $322,350.70 was seized from this account.

       50.    Financial records obtained from Regions Bank as part of this investigation

 show that account number xxx840 was opened in the name of Coffey Family Medical

 Clinic, P.C. using an address of 25 Airpark Ct, Greenville, South Carolina 29607. The

 authorized signor was Daniel A. McCollum.

       51.    Account records were reviewed from October 2016 through February

 2018. During this period, deposits totaled over $6,000,000, which consisted of

 approximately $4,500,000 from Coffey Family Medical Clinic P.C., account number

 xxx449 at Citizens First Bank. During this same period, wire transfers totaling over

 $5,000,000 were made to Propel HR Inc. located in Greenville, South Carolina, which

 provides payroll and human resources services.

       52.    A federal seizure warrant was served on Regions Bank account xxx840 in

 June 2018 and $26,901.33 was seized from this account.


                                            21
Case: 6:19-cv-00305-REW Doc #: 1-2 Filed: 12/23/19 Page: 22 of 31 - Page ID#: 28



       53.    According to the records provided by Citizens First Bank, David Bruce

 Coffey also opened account number xxx378 using an address of P.O. Box 4729, Oneida,

 TN 37841. As of January 1, 2014, the authorized signors were Bruce Coffey and

 Charlsey Renee Coffey. The authorized signors have changed through the lifetime of the

 account; however, Bruce Coffey was the only consistent authorized signor since the

 opening of the account.

       54.    Account records were reviewed from January 2012 through November

 2017. During this period, total deposits exceed $9,000,000. These deposits include over

 $2,600,000 from CFMC accounts. Over $2,200,000 was deposited from Coffey Family

 Medical Clinic account number xxx449 at Citizens First Bank as detailed below:

            Estimated                Description of Deposit Source
             amount
          $1,000,000       Electronic Transfers from CFMC Account No.
                           xxx449
          $1,200,000       Checks payable to Bruce Coffey from CFMC
                           Account No. xxx449
          $40,000          Checks payable to Charlsey Coffey from CFMC
                           Account No. xxx449


 Total deposits also included the following:

          Estimated                      Description of Deposit Source
           amount
          $11,000       Checks payable to Bruce Coffey from CFMC Account xxx840 at
                        Regions Bank as referenced in paragraphs 50 and 51 above
          $140,000      Checks payable to Bruce Coffey from CFMC Account xxx347 at
                        Regions Bank
          $20,000       Checks payable to Charlsey Coffey from CFMC Account xxx347 at
                        Regions Bank
          $200,000


                                               22
Case: 6:19-cv-00305-REW Doc #: 1-2 Filed: 12/23/19 Page: 23 of 31 - Page ID#: 29



             $1,000,000

 Additionally, the records identified the following debits which indicate the purchase of

 assets:

    Check Number                Check Date               Check Payee          Check Amount
        8479               Undated                   Global Motorsports        $17,179.16
                           (cleared 10/15/15)
            1244           November 2, 2015          Ayers Escrow              $110,000.00
            1273           November 6, 2016          CarMax                    $18,862.36
                           February 15, 2017                                   $58,000.00
      No. 127361                                     Mercedes 450GL
         5098              February 24, 2017         CarMax                     $16,478.26

            1120           April 26, 2017            Premier Watersports        $33,425.86
            1557           August 26, 2017           Cars Etc, II               $16,100.00
            1528           September 28, 2017        Premier Watersports        $34,550.00


           55.     A federal seizure warrant was served on Citizens First Bank account

 xxx378 in June 2018 and $256.20 was seized from this account.

           56.     According to the records provided by Citizens First Bank, David Bruce

 Coffey also opened account number xxx458 using an address of P.O. Box 4729, Oneida,

 TN 37841. As of September 23, 2013, the authorized signors were Bruce Coffey and

 Charlsey Renee Coffey.

           57.     Account records were reviewed from September 2013 through November

 2017. During this period, total deposits exceed $5,000,000. Over $200,000 was

 deposited from Coffey Family Medical Clinic account number xxx449 at Citizens First

 Bank referred to in paragraphs 47 and 48 above as detailed below:




                                                23
Case: 6:19-cv-00305-REW Doc #: 1-2 Filed: 12/23/19 Page: 24 of 31 - Page ID#: 30



                Estimated             Description of Deposit Source
                 amount
              $100,000         Electronic Transfers from CFMC Account No.
                               xxx449, referenced in paragraphs 47 and 48
                               above
              $100,000         Checks payable to Bruce Coffey from CFMC
                               Account xxx449 at First Citizens Bank as
                               referenced in paragraphs 47 and 48 above




 Additionally, the records identified the following expenses which indicate the purchase

 of assets:

     Check Number            Check Date             Check Payee         Check Amount
         1010            January 14, 2016      Modern Auto ****          $12,500.00
                                               (last portion Illegible)
                         November 30, 2016     Crown Title               $32,164.96
       No. 125841


        58.    In addition to the federal seizure warrant served on Citizens First Bank

 account xxx378, a federal seizure warrant also was served on Citizens First Bank

 account xxx458 in June 2018. Evidence showed that payments from CFMC patients who

 received illegitimate prescriptions for controlled substances flowed into accounts xxx378

 and xxx458. Upon execution of the warrants, law enforcement learned that

 approximately one month prior all of the funds in both accounts had been transferred to

 Citizens First Bank account xxx679 in the name of David B. Coffey.

        59.    Records obtained from Citizens First Bank as part of this investigation

 show that on May 14, 2018, Coffey transferred $84,494.43 from xxx378 and

 $611,872.51 from xxx458 to account xxx679. On June 11, 2018, Coffey transferred

                                             24
Case: 6:19-cv-00305-REW Doc #: 1-2 Filed: 12/23/19 Page: 25 of 31 - Page ID#: 31



 $934,498.69 from xxx679 into his savings account xxx463.

       60.    Federal seizure warrants were served on Citizens First Bank accounts

 xxx679 and xxx463 in June 2018. $100,296.83 was seized from account xxx679 and

 $640,754.79 was seized from account xxx463.

       61.    According to the records provided by Citizens First Bank, Brandon Lucas

 Coffey and Lauren Ashlee Coffey opened account number xxx535 using an address of

                                           . In April 2017, the account address changed

 to                                                 . Brandon and Lauren Ashlee Coffey are

 the only authorized signors.

       62.    Account records were reviewed from January 2012 through December

 2017. During this period, total deposits exceed $2,500,000. These deposits include over

 $40,000 in checks from Coffey Family Medical Clinic account number xxx449 at

 Citizens First Bank referenced in paragraph 47 and 48 above as detailed below:

       Estimated                    Description of Deposit Source
        amount
       $25,000     Checks payable to Brandon Coffey from CFMC Account No.
                   xxx449, including a single check for $15,000
       $20,000     Checks payable to Ashlee Coffey from CFMC Account No.
                   xxx449


 Total deposits also included the following:

       Estimated                       Description of Deposit Source
        amount
       $320,000
                   routinely exceeded $10,000 per deposit
        $15,000    Checks payable to Brandon Coffey from CFMC Account xxx777 at
                   First National Bank


                                               25
Case: 6:19-cv-00305-REW Doc #: 1-2 Filed: 12/23/19 Page: 26 of 31 - Page ID#: 32



          $9,000    Checks payable to Brandon Coffey from CFMC Account xxx840 at
                    Regions Bank as referenced in paragraph 50 and 51 above
       $750,000     Checks payable to Brandon Coffey from Life Choices Wellness
                    Clinic account xxx687 at First National Bank of Oneida


 Monthly deposits of checks from Life Choices Wellness Clinic, the Suboxone clinic run

 by Brandon and Alex Coffey described above, began in August 2014 with a $2,000

 deposit. These monthly deposits continued through December 2017 (the end of the

 review period) and increased to more than $30,000 in a single deposit. Additionally, the

 records identified the following expenses which indicate the purchase of assets:

       Check Number  Check Date            Check Payee                   Check Amount
           2674     March 31, 2017 Realty Executives                      $15,000.00
           2675     March 31, 2017 Darryl Haynes                          $27,500.00
                                          *Memo: basement @ Mallard
             2886        April 15, 2017   Anderson Marine                  $13,100.00


       63.     A federal seizure warrant was served on Citizens First Bank account

 xxx535 in June 2018 and $48,913.46 was seized from this account.

       64.     In June

 Pharmacy. During the search, law enforcement interviewed the pharmacist-in-charge,



 payments from patients who fill prescriptions at the pharmacy, including prescriptions

                                                                             om credit-

 card payments and for deposits of other types of payments, such as cash or checks. The

 two accounts are: Citizens First Bank account number xxx813 in the name of Marks

 Family Pharmacy LLC Credit Card Account; and Citizens First Bank account number


                                            26
Case: 6:19-cv-00305-REW Doc #: 1-2 Filed: 12/23/19 Page: 27 of 31 - Page ID#: 33



 xxx355 in the name of Marks Family Pharmacy LLC.

         65.      Financial records obtained in this investigation show that Bruce Coffey



 2012-                                                 s the co-beneficiary of a $750,000 life

 insurance policy on Bruce Coffey, which was issued in September 2015.

         66.

 dispensed controlled substances to individual patients and groups of patients who travel

 long distances to see a doctor, (2) Mark Byrd has ignored his responsibility as a licensed

 pharmacist to ensure the validity of prescriptions for controlled substances thereby

 engaging in illegal distribution, and (3) there are strong financial incentives for Bruce

 Coffey and Mark Byrd to prescribe and dispense controlled substances to as many

 patients as possible.

         67.      DEA reviewed a sample of more than 70 CFMC prescriptions for

 alprazolam, lorazepam, hydrocodone, and oxycodone (some, but not all, of the



 filled from 2012 to 2018 and noted the prices indicated on the prescriptions. Using the

 lowest price for every drug strength in the sample and counting only prescriptions in the



 records, DEA estimated a minimum revenue from this limited universe of more than

 $650,000. This figure increases if prescriptions from other CFMC practitioners are

 included in the count, or if the average prices from the sample are used instead of the

 lowest prices.


                                               27
Case: 6:19-cv-00305-REW Doc #: 1-2 Filed: 12/23/19 Page: 28 of 31 - Page ID#: 34



        68.    Federal seizure warrants were served on Citizens First Bank accounts

 xxx813 and xxx355                                              . $37,008.97 and $2,328.37

 was seized from account xxx813 and $164,567.04 and $25,960.93 was seized from

 account xxx355.

        69.    Upon execution of a search warrant at Life Choices, Jessica Chambers was

 interviewed. She is a licensed practical nurse who has been employed at Life Choices

 since 2014. Chambers told law enforcement that payments from patients at Life Choices

 are regularly deposited into First National Bank account xxx687 in the name of Drs

 Coffey LLC Life Choices Wellness Clinic. Inside the clinic, law enforcement found

 multiple deposit tickets for this account going back to at least as early as 2015, and the

 deposit tickets showed that most of the deposits were in cash.

        70.    A federal seizure warrant was served on First National Bank account

 xxx687 in June 2018 and $48,191.16 and $795.16 was seized from this account.

        71.    According to records maintained by the State of Tennessee, on February

 24, 2017, Bruce and Charlsey Coffey purchased a 2014 Mercedes-Benz GL450 from

 CarMax in Knoxville, Tennessee for $50,857.61. Bruce and Charlsey traded in a 2014

 Infiniti ZX60 and paid the balance due of $17,857.61. As mentioned in paragraph 54, a

 check was written from their Citizens First Bank account xxx378 on February 24, 2017,



        72.    Law enforcement seized a 2014 Mercedes Benz GL450 with VIN

 4JGDF7CE4EA286609 pursuant to a federal seizure warrant in June 2018.

        73.    While executing a search warrant at the residence of David Bruce Coffey


                                              28
Case: 6:19-cv-00305-REW Doc #: 1-2 Filed: 12/23/19 Page: 29 of 31 - Page ID#: 35



 in June 2018, law enforcement saw a 2014 Mercedes Benz GL450 with VIN

 4JGDF7CE6EA306150, registered to David B. Coffey and Charlsey R. Coffey, parked

 in the attached garage. The vehicle was unlocked. Law enforcement located in the glove

 box of the vehicle a document on CarMax letterhead consistent with a sales contract for

 the Mercedes GL450. This document indicated that the Mercedes GL450 was purchased

 on January 21, 2017, from CarMax with a payment of $57,599.84.

        74.                                                                rom Citizens

 First Bank account number xxx378 in the amount of $58,000.00 with the notation



        75.    Law enforcement seized the 2014 Mercedes Benz GL450 with VIN

 4JGDF7CE6EA306150 pursuant to a federal search warrant in June 2018.

        76.    While executing a search warrant at the residence of David Bruce Coffey

 in June 2018, law enforcement discovered and seized $9,150.00 in United States

 Currency.

        77.    While executing a search warrant at CFMC in June 2018, law enforcement

 discovered and seized $40,396.75 in United States Currency.

        78.    As described above

 Medical Clinic account ending xxx449 at Citizens First Bank. Portions of the funds

 from this account were deposited into the Coffey Family Medical Clinic at Regions Bank



 Regions Bank. In total, the records I have reviewed to date indicate that the Coffey

 family received more than $2,700,000 directly from the Coffey Family Medical Clinic


                                             29
Case: 6:19-cv-00305-REW Doc #: 1-2 Filed: 12/23/19 Page: 30 of 31 - Page ID#: 36



 account at Citizens First Bank.

                               BASIS FOR FORFEITURE

        79.

 did not operate as a legitimate medical facility from at least 2012 until June 2018.

 Instead, CFMC, Coffey, and their affiliates have repeatedly issued controlled substance

 prescriptions outside the course of professional practice and not for a legitimate

 prescription. Accordingly, I respectfully submit that there is probable cause to believe

                                                                                  are

 subject to forfeiture as outlined below.

        80.    I

 activity to a number of financial accounts and assets. Investigators have identified and

 analyzed the principal accounts used by CFMC and Coffey during the time period under

 investigation and a number of additional accounts connected to the criminal activity.

        81.    Based on the information developed during this investigation and set out in

 this Affidavit, I have probable cause to believe that the defendant properties were

 furnished or intended to be furnished in exchange for controlled substances, are proceeds

 traceable to such exchanges, or were used or intended to be used to facilitate the illegal

 sale of narcotics, all in violation of 21 U.S.C. §§ 841 and 846, and are therefore

 forfeitable to the United States pursuant to 21 U.S.C. § 881(a)(6).

        82.    In addition, I have probable cause to believe that the defendant properties

 represent proceeds of drug trafficking and were involved in financial transactions with

 the intent to promote drug trafficking and transactions which were designed to conceal


                                             30
Case: 6:19-cv-00305-REW Doc #: 1-2 Filed: 12/23/19 Page: 31 of 31 - Page ID#: 37



 and disguise the nature, source, and true ownership of the funds in violation of the

 money laundering provisions of 18 U.S.C. §§ 1956 and 1957, and are therefore

 forfeitable to the United States pursuant to 18 U.S.C. § 981(a).

                                      CONCLUSION

        83.    Based on the information provided in this Affidavit, there is probable

 cause to believe that Bruce Coffey, Brandon Coffey, and other practitioners at CFMC

 have engaged in the large-scale diversion of controlled substances by issuing

 prescriptions outside the scope of professional practice and not for a legitimate medical

 purpose, as well as laundered the proceeds of that drug trafficking.

        I declare under penalty of perjury, as provided by federal law, that the foregoing

 statements are true.

               Further, your affiant sayeth naught, on this the     day of December 2019.



                                           _______________________________
                                           Shawn W. Rogers, Special Agent
                                           Drug Enforcement Administration




                                             31
